             Case 2:20-cr-00192-RSL Document 16 Filed 11/25/20 Page 1 of 3




01

02

03

04

05

06                             UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF WASHINGTON
07                                      AT SEATTLE

08 UNITED STATES OF AMERICA,              )
                                          )             CASE NO. CR20-192 RSL
09         Plaintiff,                     )
                                          )
10         v.                             )
                                          )             DETENTION ORDER
11   LEANDRE GAINES,                      )
                                          )
12         Defendant.                     )
     ____________________________________ )
13

14
     Offense charged:       Felon in Possession of Firearm
15
     Date of Detention Hearing:    November 25, 2020.
16
            The Court, having conducted a detention hearing pursuant to 18 U.S.C. § 3142(f), and
17
     based upon the factual findings and statement of reasons for detention hereafter set forth, finds
18
     that no condition or combination of conditions which defendant can meet will reasonably assure
19
     the appearance of defendant as required and the safety of other persons and the community.
20
            FINDINGS OF FACT AND STATEMENT OF REASONS FOR DETENTION
21
            1.      Defendant has a lengthy criminal record that includes numerous failures to
22



     DETENTION ORDER
     PAGE -1
             Case 2:20-cr-00192-RSL Document 16 Filed 11/25/20 Page 2 of 3




01 appear, bench warrant activity (some still active), and criminal activity while under supervised

02 release. He was not interviewed, so his background information is not verified. Defendant

03 does not contest detention.

04          2.     Defendant poses a risk of nonappearance based on noncompliance and criminal

05 activity while under supervision, and unknown background information or release plan.

06 Defendant poses a risk of danger based on criminal history, criminal activity while under

07 supervision, and the nature of the instant offense.

08          3.     There does not appear to be any condition or combination of conditions that will

09 reasonably assure the defendant’s appearance at future Court hearings while addressing the

10 danger to other persons or the community.

11 It is therefore ORDERED:

12      1. Defendant shall be detained pending trial, and committed to the custody of the Attorney

13          General for confinement in a correction facility;

14      2. Defendant shall be afforded reasonable opportunity for private consultation with

15          counsel;

16      3. On order of the United States or on request of an attorney for the Government, the person

17          in charge of the corrections facility in which defendant is confined shall deliver the

18          defendant to a United States Marshal for the purpose of an appearance in connection

19          with a court proceeding; and

20      4. The Clerk shall direct copies of this Order to counsel for the United States, to counsel

21          for the defendant, to the United States Marshal, and to the United State Probation

22          Services Officer.



     DETENTION ORDER
     PAGE -2
          Case 2:20-cr-00192-RSL Document 16 Filed 11/25/20 Page 3 of 3




01       DATED this 25th day of November, 2020.

02

03                                                A
                                                  Mary Alice Theiler
04                                                United States Magistrate Judge

05

06

07

08

09

10

11

12

13

14

15

16

17

18

19

20

21

22



     DETENTION ORDER
     PAGE -3
